Citation Nr: 0625576	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-42 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to May 1970, including service in Vietnam.

Service connection was granted for Type II diabetes mellitus 
in a January 2002 
Rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode, Island (the 
RO).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision which, in 
part, continued the disability rating assigned for veteran's 
service-connected type II diabetes mellitus at 20 percent 
disabling.  

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a Travel Board hearing 
which was conducted at the Providence RO in April 2006.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

Issues not on appeal

Also in the June 2003 rating decision, the RO denied the 
issues of entitlement to service connection for hypertension 
and hypothyroidism as secondary to service-connected diabetes 
mellitus.  The veteran did not initiate an appeal of those 
two issues, and they are not currently before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The veteran did indicate disagreement with the RO's grant of 
separate 
10 percent disability ratings for peripheral neuropathy of 
the bilateral lower extremities in the June 2003 rating 
decision.  In an October 2004 statement of the case (SOC), 
the RO increased the veteran's service-connected peripheral 
neuropathy of the left and right lower extremities each to 20 
percent disabling.  
In his December 2004 substantive appeal (VA Form 9), the 
veteran specifically limited the current appeal to the 
disability rating assigned to his service-connected diabetes 
mellitus.  He reiterated his wishes during his April 2006 
personal hearing.  See the April 2006 hearing transcript, 
page 1.  Accordingly, those two issues are no longer on 
appeal.  

In an October 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the left and right 
upper extremities, assigning separate 
10 percent disability ratings.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  

In March 2006, the veteran submitted a statement in regards 
to service connection for a hearing condition.  It appears 
that he may be attempting to reopen his previously-denied 
claim of entitlement to service connection for hearing loss, 
which was denied by the RO in January 2002.  This issue has 
not yet been addressed by the RO, and it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].

Thus, the only issue on appeal is the matter of an increased 
disability rating for the veteran's service-connected 
diabetes mellitus.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin, diet restriction and regulation of activities.  

2.  The evidence does not show that the veteran's service-
connected type II diabetes mellitus is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
service-connected type II diabetes mellitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue currently on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the RO dated October 8, 2002, which specifically indicated: 
"to establish entitlement for increased service-connected 
compensation benefits, the evidence must show that your 
service-connected condition is worse."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
October 2002 letter and an additional letter from the RO 
dated April 16, 2003.  

Specifically, the veteran was advised in the October 2002 and 
April 2003 VCAA letters that VA would assist him in obtaining 
medical records, employment records or records from other 
Federal agencies.  With respect to private treatment records, 
both letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
April 2003 letter asked that the veteran to complete this 
release so that VA could obtain these records on his behalf.  
The April 2003 letter informed the veteran that he also had 
the option to "get these records yourself and send them to 
us."  The April 2003 letter further emphasized: "You must 
give us enough information about these records so that we can 
request them from the agency or person who has then.  It's 
still your responsibility to support your claim with 
appropriate evidence."  The veteran was also advised in the 
April 2003 VCAA letter that VA examinations would be 
scheduled to make a decision on his claim [such was 
accomplished in May 2003 and April 2004].

Finally, the Board notes that the October 2002 letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that shows that your 
service-connected condition is worse."  Both letters 
requested: "Tell us about any additional information or 
evidence that you want us to try to get for you."  Finally, 
the April 2003 letter also requested: "Send us the evidence 
we need as soon as possible."  The Board believes that these 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that they informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for these claims.  With respect to elements (4) and 
(5), the veteran was provided notice as to degree of 
disability and effective date in a letter from the RO dated 
March 27, 2006.  The March 2006 letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO has obtained reports of VA and private 
treatment of the veteran, which will be discussed below.  
Additionally, the veteran was provided VA examinations in 
October 2002 and May 2003, the results of which will be 
discussed below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the Providence RO in April 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  Compensable ratings for peripheral 
neuropathy of the left hand and right hand, each rated 
10 percent disabling; and peripheral neuropathy of the left 
foot and right foot, each rated 20 percent disabling, have 
been assigned by the RO.  As has been described in the 
Introduction, the veteran does not currently contest those 
ratings.

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned, aside from the ones described in the 
paragraph above.  This requires analysis of the severity of 
any identified complications of diabetes in order to 
ascertain whether such complications are compensable.  
 
The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2005), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such, secondary to the 
diabetes mellitus.  A noncompensable disability rating was 
assigned therefor; however, special monthly compensation for 
loss of use of creative organ was granted.  See 38 U.S.C.A. 
§ 1114(k) (West 2002)..  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the 
veteran does not warrant a compensable disability rating for 
erectile dysfunction, as complete loss of erectile power is 
not clinically demonstrated; rather, the medical evidence 
indicates that there exists a 50 percent loss of function.  
See, e.g., the October 2002 VA examination report.

As for diabetic retinopathy, the May 2003 VA examiner 
specifically found that the veteran did not manifest any 
visual problems such as diabetic retinopathy, and the veteran 
himself has denied such.  See the April 2006 hearing 
transcript, page 17.  Additionally, the May 2003 VA examiner 
found there were no cardiac, vascular nephrologic or cerebral 
problems associated with the service-connected diabetes 
mellitus.

Finally, the veteran in the past has contended that 
hypertension and hypothyroidism are secondary to his service-
connected diabetes mellitus.  As was noted in the 
Introduction, in June 2003, service connection for 
hypertension secondary to diabetes and hypothyrodism 
secondary to diabetes was denied.  It may be argued that this 
denial constitutes a separately appealable matter, and that 
the Board need not address the same questions in the context 
of this increased rating claim.  However, the Board believes 
that Diagnostic Code 7913 requires its analysis to include 
consideration of the assignment of separate ratings for these 
claimed complications of diabetes, notwithstanding the RO's 
June 2003 denial.  

Review of the competent medical evidence shows that the May 
2003 VA examiner specifically denied medical relationships 
between the veteran's hypertension and diabetes and between 
his hypothyroidism and diabetes.  The veteran has submitted 
no competent medical evidence to the contrary.  To the extent 
that the veteran himself contends that these conditions are 
related to the service-connected diabetes mellitus, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, based on the medical evidence of record, 
separate evaluations for hypertension and hypothyroidism as 
secondary to diabetes mellitus are not warranted.

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran and his 
representative have pointed to none.

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for the veteran's diabetes 
mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Board additionally notes that, unlike the criteria for a 
20 percent rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.

VA outpatient treatment records indicate that the veteran 
began using insulin in November 2002, and this was confirmed 
by the May 2003 VA examiner.  Additionally, VA outpatient 
records show that the veteran has been placed on a restricted 
diet due to service-connected diabetes.  Thus, the first two 
of the three criteria for a 40 percent rating have been met.

With respect to restriction of activity, the veteran contends 
that he was unable to renew his professional driver's license 
due to his use of insulin.  See the April 2006 hearing 
transcript, page 7.  This has resulting in his being 
restricted to a less physically demanding job at his place of 
employment.  Id. at 9.  He also testified that he must wear 
special boots on his feet at work, and his diabetic 
retinopathy has restricted his ability to work outside.  Id. 
at 12.

Review of the claims folder shows the veteran indeed has been 
placed in a less demanding position at work due to his 
service-connected diabetes.  This is documented, in part in a 
February 2003 statement from J.A.W., M.D., who indicated "he 
is unable to perform his present job, but can perform the job 
of locate technician."  [The veteran testified that this is 
a less demanding position.]  
A.C.R., M.D., indicated in a January 2004 examination report 
that the veteran was "no longer qualified to drive 
commercial vehicles or operate cranes."  In a February 2003 
Fitness for Duty Evaluation completed by Dr. A.C.R., he 
stated: "the job decision that requires him to drive a 
commercial motor vehicle would not be suitable at this time 
as he is on insulin  An April 2003 letter from R.P.N., M.D., 
also indicated that the veteran could no longer operate 
certain vehicles to his use of insulin and recommended that 
he pursue his current position as a "locate technician."  
An October 2002 VA examiner indicated that the veteran had 
"limitations at work due to truck driving and DOT 
regulation."  

The Board finds, based on the above-cited medical evidence as 
well as the veteran's sworn hearing testimony, that 
restriction of activity has certainly been demonstrated.  The 
veteran has had to switch positions at his place of 
employment due to his service-connected diabetes, which has 
been acknowledged by private physicians and the October 2002 
VA examiner.  

Accordingly, all three of the criteria for a 40 percent 
disability rating for service-connected diabetes mellitus 
have been met.

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.  Indeed, during his May 2003 
VA examination, the veteran denied ketoacidosis or 
hypoglycemia.  He also denied that he had ever been 
hospitalized for his diabetes, and there is no evidence 
indicating otherwise.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the October 2004 SOC, the RO provided the criteria for an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2005) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96 (August 16, 
1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes mellitus.  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes 
mellitus in the recent or remote past.  As noted above, the 
veteran denied ever having been hospitalized for his diabetes 
during the May 2003 VA examination.  

With respect to marked interference with employment, the 
veteran is currently 58 years old and works for a natural gas 
distribution company.  Although as discussed above the 
diabetes limits the type of work he can perform within the 
company, there is no indication from the medical evidence of 
record that his service-connected diabetes mellitus markedly 
interferes with his ability to work beyond that which is 
contemplated in his currently assigned 40 percent disability 
rating [as well as the various ratings which have been 
separately assigned for the diabetes-related peripheral 
neuropathy].  Indeed, Dr. A.C.R. indicated that the veteran 
could perform other job descriptions at the company despite 
his physical limitations.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes 
mellitus.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 40 percent disability rating is 
appropriate for service-connected type II diabetes mellitus.  
To that extent, the appeal is allowed.





ORDER

Entitlement to an increased disability rating, 40 percent, 
for type II diabetes mellitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


